     Case 1:19-cv-01188-DAD-BAM Document 28 Filed 04/21/20 Page 1 of 14


     Micha Star Liberty (SBN 215687)
 1   Ian Hansen (SBN 255449)
     LIBERTY LAW
 2   1970 Broadway, Suite 700
     Oakland, CA 94612
 3   Telephone: (510) 645-1000
     Facsimile: (888) 645-2008
 4   E-mail: team@libertylaw.com
 5   Attorney for Plaintiffs Duwayne C. and Regina Schindler
 6

 7
                                   UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9
     REGINA SCHINDLER, an individual,
10   DUWAYNE C., a minor, by and through his
     guardian ad litem REGINA SCHINDLER                     Case No. 1:19-CV-01188-DAD-BAM
11
                    Plaintiffs,                             STIPULATED PROTECTIVE ORDER
12
            v.
13
     MERCED CITY SCHOOL DISTRICT,
14   operating as CHARLES WRIGHT
     ELEMENTARY SCHOOL; OLIVIA ZARATE,
15   an individual employee; KEN COOPER, an
     individual employee; VERONICA VILLA, an
16   individual employee; BRIAN
     MEISENHEIMER, an individual employee;
17   DOUG COLLINS, and DOES 1 through 50,
     inclusive
18
                    Defendants.
19

20

21
     1.     PURPOSES AND LIMITATIONS
22
            Disclosure and discovery activity in this action are likely to involve production of
23
     confidential, proprietary, or private information for which special protection from public disclosure
24
     and from use for any purpose other than prosecuting this litigation may be warranted. Accordingly,
25
     pursuant Local Rule 141.1, the parties hereby stipulate to and petition the court to enter the
26
     following Stipulated Protective Order. The parties acknowledge that this Order does not confer
27
     blanket protections on all disclosures or responses to discovery and that the protection it affords
28
                                                        1
     Case 1:19-cv-01188-DAD-BAM Document 28 Filed 04/21/20 Page 2 of 14



 1   from public disclosure and use extends only to the limited information or items that are entitled to

 2   confidential treatment under the applicable legal principles. The parties further acknowledge, as set

 3   forth in Section 13.3, below, that this Stipulated Protective Order does not entitle them to file

 4   confidential information under seal; Local Rule 141 sets forth the procedures that must be followed

 5   and the standards that will be applied when a party seeks permission from the court to file material

 6   under seal.

 7   2.      DEFINITIONS

 8           2.1     Challenging Party: a Party or Non-Party that challenges the designation of information

 9   or items under this Order.

10           2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is

11   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule of

12   Civil Procedure 26(c).

13           2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well as

14   their support staff).

15           2.4     Designating Party: a Party or Non-Party that designates information or items that it

16   produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

17           2.5     Disclosure or Discovery Material: all items or information, regardless of the medium

18   or manner in which it is generated, stored, or maintained (including, among other things, testimony,
19   transcripts, and tangible things), that are produced or generated in disclosures or responses to

20   discovery in this matter.

21           2.6     Expert: a person with specialized knowledge or experience in a matter pertinent to the

22   litigation who has been retained by a Party or its counsel to serve as an expert witness or as a

23   consultant in this action.

24           2.7     House Counsel: attorneys who are employees of a party to this action. House Counsel

25   does not include Outside Counsel of Record or any other outside counsel.

26           2.8     Non-Party: any natural person, partnership, corporation, association, or other legal
27   entity not named as a Party to this action.

28           2.9     Outside Counsel of Record: attorneys who are not employees of a party to this action
                                                      2
     Case 1:19-cv-01188-DAD-BAM Document 28 Filed 04/21/20 Page 3 of 14



 1   but are retained to represent or advise a party to this action and have appeared in this action on behalf

 2   of that party or are affiliated with a law firm which has appeared on behalf of that party.

 3              2.10   Party: any party to this action, including all of its officers, directors, employees,

 4   consultants, retained experts, and Outside Counsel of Record (and their support staffs).

 5              2.11   Producing Party: a Party or Non-Party that produces Disclosure or Discovery Material

 6   in this action.

 7              2.12   Professional Vendors: persons or entities that provide litigation support services (e.g.,

 8   photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing, storing,

 9   or retrieving data in any form or medium) and their employees and subcontractors.

10              2.13   Protected Material: any Disclosure or Discovery Material that is designated as

11   “CONFIDENTIAL.”

12              2.14   Receiving Party: a Party that receives Disclosure or Discovery Material from a

13   Producing Party.

14   3.         GOOD CAUSE STATEMENT

15              3.1    The parties contemplate that discovery activity in this action is likely to involve

16   production of medical records, psychological records, school records, and employment records, all of

17   which may be subject to varying degrees of protection from public disclosure.

18              3.2    The parties jointly contend that there is typically a particularized need for protection as
19   to any medical or psychotherapeutic records, because of the privacy interests at stake. Furthermore,

20   the Family Educational Rights and Privacy Act (FERPA) (20 U.S.C. § 1232g; 34 CFR Part 99) also

21   generally provides that before an institution may disclose a student’s education records, it must obtain

22   written consent from the student. 34 CFR section 99.30. Finally, employee personnel files may also

23   contain private information such as performance evaluations, salary levels and private reports.

24              3.3    Because of these sensitive interests which may involve the privacy interests of non-

25   parties, a court order should address these documents rather than a private agreement between the

26   parties.
27              4.     SCOPE

28              The protections conferred by this Stipulation and Order cover not only Protected Material (as
                                                           3
     Case 1:19-cv-01188-DAD-BAM Document 28 Filed 04/21/20 Page 4 of 14



 1   defined above), but also (1) any information copied or extracted from Protected Material; (2) all

 2   copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

 3   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

 4   However, the protections conferred by this Stipulation and Order do not cover the following

 5   information: (a) any information that is in the public domain at the time of disclosure to a Receiving

 6   Party or becomes part of the public domain after its disclosure to a Receiving Party as a result of

 7   publication not involving a violation of this Order, including becoming part of the public record

 8   through trial or otherwise; and (b) any information known to the Receiving Party prior to the

 9   disclosure or obtained by the Receiving Party after the disclosure from a source who obtained the

10   information lawfully and under no obligation of confidentiality to the Designating Party. Any use of

11   Protected Material at trial shall be governed by a separate agreement or order.

12   5.     DURATION

13          Even after final disposition of this litigation, the confidentiality obligations imposed by this

14   Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order

15   otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and

16   defenses in this action, with or without prejudice; and (2) final judgment herein after the completion

17   and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action, including the time

18   limits for filing any motions or applications for extension of time pursuant to applicable law.
19

20   6.     DESIGNATING PROTECTED MATERIAL

21          6.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party or

22   Non-Party that designates information or items for protection under this Order must take care to limit

23   any such designation to specific material that qualifies under the appropriate standards. The

24   Designating Party must designate for protection only those parts of material, documents, items, or oral

25   or written communications that qualify – so that other portions of the material, documents, items, or

26   communications for which protection is not warranted are not swept unjustifiably within the ambit of
27   this Order.

28
                                                        4
     Case 1:19-cv-01188-DAD-BAM Document 28 Filed 04/21/20 Page 5 of 14



 1          Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown to

 2   be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily encumber

 3   or retard the case development process or to impose unnecessary expenses and burdens on other

 4   parties) expose the Designating Party to sanctions. If it comes to a Designating Party’s attention that

 5   information or items that it designated for protection do not qualify for protection, that Designating

 6   Party must promptly notify all other Parties that it is withdrawing the mistaken designation.

 7          6.2     Manner and Timing of Designations. Except as otherwise provided in this Order (see,

 8   e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered, Disclosure or

 9   Discovery Material that qualifies for protection under this Order must be clearly so designated before

10   the material is disclosed or produced.

11          Designation in conformity with this Order requires:

12          (a) for information in documentary form (e.g., paper or electronic documents, but excluding

13   transcripts of depositions or other pretrial or trial proceedings), that the Producing Party affix the

14   legend “CONFIDENTIAL” to each page that contains protected material. If only a portion or portions

15   of the material on a page qualifies for protection, the Producing Party also must clearly identify the

16   protected portion(s) (e.g., by making appropriate markings in the margins).

17   A Party or Non-Party that makes original documents or materials available for inspection need not

18   designate them for protection until after the inspecting Party has indicated which material it would like
19   copied and produced. During the inspection and before the designation, all of the material made

20   available for inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has identified

21   the documents it wants copied and produced, the Producing Party must determine which documents,

22   or portions thereof, qualify for protection under this Order. Then, before producing the specified

23   documents, the Producing Party must affix the “CONFIDENTIAL” legend to each page that contains

24   Protected Material. If only a portion or portions of the material on a page qualifies for protection, the

25   Producing Party also must clearly identify the protected portion(s) (e.g., by making appropriate

26   markings in the margins).
27          (b) for testimony given in deposition or in other pretrial or trial proceedings, that the

28   Designating Party identify on the record, before the close of the deposition, hearing, or other
                                                       5
     Case 1:19-cv-01188-DAD-BAM Document 28 Filed 04/21/20 Page 6 of 14



 1   proceeding, all protected testimony.

 2          (c) for information produced in some form other than documentary and for any other tangible

 3   items, that the Producing Party affix in a prominent place on the exterior of the container or containers

 4   in which the information or item is stored the legend “CONFIDENTIAL.” If only a portion or portions

 5   of the information or item warrant protection, the Producing Party, to the extent practicable, shall

 6   identify the protected portion(s).

 7          6.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

 8   designate qualified information or items does not, standing alone, waive the Designating Party’s right

 9   to secure protection under this Order for such material. Upon timely correction of a designation, the

10   Receiving Party must make reasonable efforts to assure that the material is treated in accordance with

11   the provisions of this Order.

12

13   7.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

14          7.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of

15   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

16   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens,

17   or a significant disruption or delay of the litigation, a Party does not waive its right to challenge a

18   confidentiality designation by electing not to mount a challenge promptly after the original
19   designation is disclosed.

20          7.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution process by

21   providing written notice of each designation it is challenging and describing the basis for each

22   challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must recite

23   that the challenge to confidentiality is being made in accordance with this specific paragraph of the

24   Protective Order. The parties shall attempt to resolve each challenge in good faith and must begin the

25   process by conferring directly (in voice to voice dialogue; other forms of communication are not

26   sufficient) within 14 days of the date of service of notice. In conferring, the Challenging Party must
27   explain the basis for its belief that the confidentiality designation was not proper and must give the

28   Designating Party an opportunity to review the designated material, to reconsider the circumstances,
                                                      6
     Case 1:19-cv-01188-DAD-BAM Document 28 Filed 04/21/20 Page 7 of 14



 1   and, if no change in designation is offered, to explain the basis for the chosen designation. A

 2   Challenging Party may proceed to the next stage of the challenge process only if it has engaged in this

 3   meet and confer process first or establishes that the Designating Party is unwilling to participate in the

 4   meet and confer process in a timely manner.

 5          7.3     Judicial Intervention. If the Parties cannot resolve a challenge without court

 6   intervention, the Challenging Party may file a motion challenging a confidentiality designation at any

 7   time if there is good cause for doing so, including a challenge to the designation of a deposition

 8   transcript or any portions thereof. Any motion brought pursuant to this provision must be

 9   accompanied by a competent declaration affirming that the movant has complied with the meet and

10   confer requirements imposed by the preceding paragraph.

11          The burden of persuasion in any such challenge proceeding shall be on the Designating Party.

12   Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose unnecessary

13   expenses and burdens on other parties) may expose the Challenging Party to sanctions. All parties

14   shall continue to afford the material in question the level of protection to which it is entitled under the

15   Producing Party’s designation until the court rules on the challenge.

16   8.     ACCESS TO AND USE OF PROTECTED MATERIAL

17          8.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed or

18   produced by another Party or by a Non-Party in connection with this case only for prosecuting,
19   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to the

20   categories of persons and under the conditions described in this Order. When the litigation has been

21   terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL

22   DISPOSITION).

23          Protected Material must be stored and maintained by a Receiving Party at a location and in a

24   secure manner that ensures that access is limited to the persons authorized under this Order.

25          8.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by

26   the court or permitted in writing by the Designating Party, a Receiving Party may disclose any
27   information or item designated “CONFIDENTIAL” only to:

28          (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees of
                                                    7
     Case 1:19-cv-01188-DAD-BAM Document 28 Filed 04/21/20 Page 8 of 14



 1   said Outside Counsel of Record to whom it is reasonably necessary to disclose the information for this

 2   litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that is attached

 3   hereto as Exhibit A;

 4           (b) the officers, directors, and employees (including House Counsel) of the Receiving Party to

 5   whom disclosure is reasonably necessary for this litigation and who have signed the

 6   “Acknowledgment and Agreement to Be Bound” (Exhibit A);

 7           (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is reasonably

 8   necessary for this litigation and who have signed the “Acknowledgment and Agreement to Be Bound”

 9   (Exhibit A);

10           (d) the court and its personnel;

11           (e) court reporters and their staff, professional jury or trial consultants, mock jurors, and

12   Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have

13   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

14           (f) during their depositions, witnesses in the action to whom disclosure is reasonably

15   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),

16   unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed

17   deposition testimony or exhibits to depositions that reveal Protected Material must be separately

18   bound by the court reporter and may not be disclosed to anyone except as permitted under this
19   Stipulated Protective Order.

20           (g) the author or recipient of a document containing the information or a custodian or other

21   person who otherwise possessed or knew the information.

22   9.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

23           LITIGATION

24           If a Party is served with a subpoena or a court order issued in other litigation that compels

25   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that Party

26   must:
27           (a) promptly notify in writing the Designating Party. Such notification shall include a copy of

28   the subpoena or court order;
                                                         8
     Case 1:19-cv-01188-DAD-BAM Document 28 Filed 04/21/20 Page 9 of 14



 1          (b) promptly notify in writing the party who caused the subpoena or order to issue in the other

 2   litigation that some or all of the material covered by the subpoena or order is subject to this Protective

 3   Order. Such notification shall include a copy of this Stipulated Protective Order; and

 4          (c) cooperate with respect to all reasonable procedures sought to be pursued by the

 5   Designating Party whose Protected Material may be affected.

 6          If the Designating Party timely seeks a protective order, the Party served with the subpoena or

 7   court order shall not produce any information designated in this action as “CONFIDENTIAL” before

 8   a determination by the court from which the subpoena or order issued, unless the Party has obtained

 9   the Designating Party’s permission. The Designating Party shall bear the burden and expense of

10   seeking protection in that court of its confidential material – and nothing in these provisions should be

11   construed as authorizing or encouraging a Receiving Party in this action to disobey a lawful directive

12   from another court.

13   10.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS

14          LITIGATION

15          (a) The terms of this Order are applicable to information produced by a Non-Party in this

16   action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in

17   connection with this litigation is protected by the remedies and relief provided by this Order. Nothing

18   in these provisions should be construed as prohibiting a Non-Party from seeking additional
19   protections.

20          (b) In the event that a Party is required, by a valid discovery request, to produce a Non-Party’s

21   confidential information in its possession, and the Party is subject to an agreement with the Non-Party

22   not to produce the Non-Party’s confidential information, then the Party shall:

23                  (1) promptly notify in writing the Requesting Party and the Non-Party that some or

24   all of the information requested is subject to a confidentiality agreement with a Non-Party;

25                  (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order in

26   this litigation, the relevant discovery request(s), and a reasonably specific description of the
27   information requested; and

28                  (3) make the information requested available for inspection by the Non-Party.
                                                     9
     Case 1:19-cv-01188-DAD-BAM Document 28 Filed 04/21/20 Page 10 of 14



 1          (c) If the Non-Party fails to object or seek a protective order from this court within 14 days of

 2   receiving the notice and accompanying information, the Receiving Party may produce the Non-Party’s

 3   confidential information responsive to the discovery request. If the Non-Party timely seeks a

 4   protective order, the Receiving Party shall not produce any information in its possession or control

 5   that is subject to the confidentiality agreement with the Non-Party before a determination by the court.

 6   Absent a court order to the contrary, the Non-Party shall bear the burden and expense of seeking

 7   protection in this court of its Protected Material.

 8   11.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

 9          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

10   Material to any person or in any circumstance not authorized under this Stipulated Protective Order,

11   the Receiving Party must immediately (a) notify in writing the Designating Party of the unauthorized

12   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material, (c)

13   inform the person or persons to whom unauthorized disclosures were made of all the terms of this

14   Order, and (d) request such person or persons to execute the “Acknowledgment and Agreement to Be

15   Bound” that is attached hereto as Exhibit A.

16   12.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

17          MATERIAL

18          When a Producing Party gives notice to Receiving Parties that certain inadvertently produced
19   material is subject to a claim of privilege or other protection, the obligations of the Receiving Parties

20   are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to

21   modify whatever procedure may be established in an e-discovery order that provides for production

22   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the

23   parties reach an agreement on the effect of disclosure of a communication or information covered by

24   the attorney-client privilege or work product protection, the parties may incorporate their agreement in

25   the stipulated protective order submitted to the court.

26   13.    MISCELLANEOUS
27          13.1    Right to Further Relief. Nothing in this Order abridges the right of any person to seek

28   its modification by the court in the future.
                                                           10
     Case 1:19-cv-01188-DAD-BAM Document 28 Filed 04/21/20 Page 11 of 14



 1          13.2    Right to Assert Other Objections. By stipulating to the entry of this Protective Order no

 2   Party waives any right it otherwise would have to object to disclosing or producing any

 3   information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no

 4   Party waives any right to object on any ground to use in evidence of any of the material covered by

 5   this Protective Order.

 6          13.3    Filing Protected Material. Without written permission from the Designating Party or a

 7   court order secured after appropriate notice to all interested persons, a Party may not file in the public

 8   record in this action any Protected Material. A Party that seeks to file under seal any Protected

 9   Material must comply with Local Rule 141. Protected Material may only be filed under seal pursuant

10   to a court order authorizing the sealing of the specific Protected Material at issue. Pursuant to Local

11   Rule 141, a sealing order will issue only upon a request establishing that the Protected Material at

12   issue is privileged, protectable as a trade secret, or otherwise entitled to protection under the law. If a

13   Receiving Party's request to file Protected Material under seal pursuant to Local Rule 141 is denied

14   by the court, then the Receiving Party may file the information in the public record pursuant to Local

15   Rule 141 unless otherwise instructed by the court.

16   14.    FINAL DISPOSITION

17          Within 60 days after the final disposition of this action, as defined in paragraph 4, each

18   Receiving Party must return all Protected Material to the Producing Party or destroy such material. As
19   used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,

20   summaries, and any other format reproducing or capturing any of the Protected Material. Whether the

21   Protected Material is returned or destroyed, the Receiving Party must submit a written certification to

22   the Producing Party (and, if not the same person or entity, to the Designating Party) by the 60 day

23   deadline that (1) identifies (by category, where appropriate) all the Protected Material that was

24   returned or destroyed and (2) affirms that the Receiving Party has not retained any copies,

25   abstracts, compilations, summaries or any other format reproducing or capturing any of the Protected

26   Material. Notwithstanding this provision, Counsel are entitled to retain an archival copy of all
27   pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,

28   correspondence, deposition and trial exhibits, expert reports, attorney work product, and consultant
                                                       11
     Case 1:19-cv-01188-DAD-BAM Document 28 Filed 04/21/20 Page 12 of 14



 1   and expert work product, even if such materials contain Protected Material. Any such archival copies

 2   that contain or constitute Protected Material remain subject to this Protective Order as set forth in

 3   Section 5 (DURATION).

 4   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 5

 6   DATED: April 17, 2020                          __       /s/ Ian Hansen
                                                         _________________________________
 7                                                       Ian Hansen
                                                         Attorney for Plaintiff Regina Schindler, et. al.
 8

 9
     DATED: April 17, 2020                                    /s/ Ashley Reyes
10                                                       ____________________________________
                                                         Ashley Reyes
11                                                       Attorney for Defendants Merced City School District,
                                                         et. al.
12

13   DATED: April 17, 2020                                  /s/ Barakah M. Amaral
                                                         _____________________________________
14                                                       Barakah M. Amaral
                                                         Attorney for Defendant Oliva Zarate
15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                         12
     Case 1:19-cv-01188-DAD-BAM Document 28 Filed 04/21/20 Page 13 of 14



 1                                                 EXHIBIT A

 2                     ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3   I, _____________________________ [print or type full name], of _________________ [print or

 4   type full address], declare under penalty of perjury that I have read in its entirety and understand the

 5   Stipulated Protective Order that was issued by the United States District Court for the Eastern

 6   District of California on [date] in the case of Schindler v. Merced City School District, 19-

 7   CV-01188-DAD-BAM. I agree to comply with and to be bound by all the terms of this Stipulated

 8   Protective Order and I understand and acknowledge that failure to so comply could expose me to

 9   sanctions and punishment in the nature of contempt. I solemnly promise that I will not disclose in

10   any manner any information or item that is subject to this Stipulated Protective Order to any person

11   or entity except in strict compliance with the provisions of this Order.

12   I further agree to submit to the jurisdiction of the United States District Court for the Eastern

13   District of California for the purpose of enforcing the terms of this Stipulated Protective Order, even

14   if such enforcement proceedings occur after termination of this action.

15   I hereby appoint __________________________ [print or type full name] of

16   _______________________________________ [print or type full address and telephone number]

17   as my California agent for service of process in connection with this action or any proceedings

18   related to enforcement of this Stipulated Protective Order.
19   Date: ______________________________________

20   City and State where sworn and signed: _________________________________

21   Printed name: _______________________________

22   Signature: __________________________________

23

24

25

26
27

28
                                                        13
     Case 1:19-cv-01188-DAD-BAM Document 28 Filed 04/21/20 Page 14 of 14



 1                                                  ORDER

 2          The Court adopts the stipulated protective order submitted by the parties. The parties are

 3   advised that pursuant to the Local Rules of the United States District Court, Eastern District of

 4   California, any documents subject to this protective order to be filed under seal must be

 5   accompanied by a written request which complies with Local Rule 141 prior to sealing. The party

 6   making a request to file documents under seal shall be required to show good cause for documents

 7   attached to a non-dispositive motion or compelling reasons for documents attached to a dispositive

 8   motion. Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-78 (9th Cir. 2009). Within five (5)

 9   days of any approved document filed under seal, the party shall file a redacted copy of the sealed

10   document. The redactions shall be narrowly tailored to protect only the information that is

11   confidential or was deemed confidential. Also, the parties shall consider resolving any dispute

12   arising under this protective order according to the Court’s informal discovery dispute procedure.

13
     IT IS SO ORDERED.
14

15      Dated:     April 21, 2020                             /s/ Barbara    A. McAuliffe            _
                                                        UNITED STATES MAGISTRATE JUDGE
16

17

18
19

20

21

22

23

24

25

26
27

28
                                                       14
